I concur. I would emphasize first the fact that the plaintiff after it had run the stub service between Salt Lake City and Centerville for twenty days in 1938 asked that the same be discontinued on the ground that the Bamberger Electric Railroad Company and the through bus service provided by the plaintiff adequately served the area. It is not necessary at this time to determine whether such was an abandonment of that service so as to require the Bamberger Transportation Company again to apply to furnish that service or whether it was only a permitted suspension of the service which could be resumed at will. Second: When, in 1947, the Bountiful Transportation Company was granted the right to serve the same territory which the plaintiff had requested that it be not required to serve with bus service against the protest of the plaintiff, the question of whether that territory was adequately served only by the through bus service of plaintiff and the service rendered by the Bamberger Electric was answered in favor of the Bountiful Transportation Company. Since there was no appeal such decision must stand. Whether the territory requires further service by a stub line of plaintiff or whether it is now adequately served by plaintiff's through bus service and the Bamberger Electric Railroad Companyand Bountiful's service, is to be determined when and if the plaintiff makes application to reinstate its stub service. *Page 283